Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.2 XL Financial Assurance Ltd. (Incorporated in Bermuda) Interim Financial Statements For the Three and Nine Month Periods Ended September 30, 2007 and 2006 (expressed in U.S. dollars) XL FINANCIAL ASSURANCE LTD. INTERIM BALANCE SHEETS (U.S. dollars in thousands, except share amounts) (Unaudited) As of As of September 30, December 31, ASSETS Investments: Debt securities, at fair value (amortized cost: 2007 - $1,971,255; 2006 - $1,420,391) $ 1,960,339 $ 1,404,197 Short-term investments, at fair value (amortized cost: 2007 - $27,235; 2006 - $207,951) 27,147 206,923 Total investments available for sale 1,987,486 1,611,120 Cash and cash equivalents 118,836 86,528 Accrued investment income 14,568 13,355 Deferred acquisition costs 161,657 145,929 Prepaid reinsurance premiums 77,052 41,915 Reinsurance balances receivable 21,070 18,681 Unpaid losses and loss adjustment expenses recoverable 78,383 78,230 Amounts due from parent and affiliates - 37 Net receivable for investments sold 84 112 Derivative assets 2,386 11,148 Other assets 45 340 Total assets $ 2,461,567 $ 2,007,395 LIABILITIES, REDEEMABLE PREFERRED SHARES AND SHAREHOLDERS EQUITY Liabilities: Unpaid losses and loss adjustment expenses $ 163,663 $ 156,733 Deferred premium revenue 780,185 699,264 Reinsurance balances payable 19,849 7,308 Accounts payable and accrued liabilities 846 1,962 Amounts due to parent and affiliates 2,849 4,076 Derivative liabilities 134,280 4,685 Total liabilities 1,101,672 874,028 Commitments and Contingencies Redeemable Preferred Shares: Series A Redeemable preferred shares $ 39,000 $ 54,016 Shareholders Equity: Common shares (par value of $120 per share; 10,000 shares authorized; 2,449 issued and outstanding as at September 30, 2007 and December 31, 2006, respectively) 294 294 Additional paid-in capital 884,665 659,665 Accumulated other comprehensive loss (11,004 ) (17,221 ) Retained earnings 446,940 436,613 Total Shareholders Equity 1,320,895 1,079,351 Total Liabilities, Redeemable Preferred Shares and Shareholders Equity $ 2,461,567 $ 2,007,395 See Accompanying Notes to Interim Financial Statements. 2 XL FINANCIAL ASSURANCE LTD. INTERIM STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (U.S. dollars in thousands) (Unaudited) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Revenues: Net premiums earned $ 50,369 $ 41,534 $ 138,968 $ 126,647 Net investment income 26,310 16,292 71,264 40,065 Net realized gains (losses) on investments 8 (133 ) (1,534 ) (15,149 ) Fee and other income - - - 1,228 Net unrealized losses on derivative financial instruments (115,646 ) (2,838 ) (140,047 ) (5,903 ) Total revenues (38,959 ) 54,855 68,651 146,888 Expenses: Net losses and loss expenses 6,467 4,497 8,158 10,651 Acquisition costs 14,478 14,822 37,336 38,124 Operating expenses 3,198 1,676 10,109 5,824 Total expenses 24,143 20,995 55,603 54,599 Net income (loss) $ (63,102 ) $ 33,860 $ 13,048 $ 92,289 Comprehensive income (loss): Net income (loss) $ (63,102 ) $ 33,860 $ 13,048 $ 92,289 Unrealized gains (losses) on investments 23,891 24,219 4,683 (12,184 ) Less: reclassification for gains (losses) realized in income 8 (133 ) (1,534 ) (15,149 ) Other comprehensive gains 23,883 24,352 6,217 2,965 Comprehensive income (loss) $ (39,219 ) $ 58,212 $ 19,265 $ 95,254 See Accompanying Notes to Interim Financial Statements. 3 XL FINANCIAL ASSURANCE LTD. INTERIM STATEMENTS OF CHANGES IN SHAREHOLDERS EQUITY (U.S. dollars in thousands, except share amounts) (Unaudited) Nine Months Year Ended Ended December 31, September 30, 2007 Common shares - number issued Number of shares, beginning of year 2,449 2,449 Number of shares, end of period 2,449 2,449 Common shares - Issued at par Balance - beginning of year $ 294 $ 294 Balance - end of period 294 294 Additional Paid-In Capital Balance - beginning of year 659,665 345,606 Capital contributions 225,000 314,059 Balance - end of period 884,665 659,665 Accumulated Other Comprehensive Loss Balance - beginning of year (17,221 ) (17,953 ) Other comprehensive income 6,217 732 Balance - end of period (11,004 ) (17,221 ) Retained Earnings Balance - beginning of year 436,613 323,127 Net income 13,048 132,958 Dividends on Series A redeemable preferred shares (2,721 ) (4,456 ) Accumulated undeclared dividends on Series A redeemable preferred shares  (15,016 ) Balance - end of period 446,940 436,613 Total Shareholders Equity $ 1,320,895 $ 1,079,351 See Accompanying Notes to Interim Financial Statements. 4 XL FINANCIAL ASSURANCE LTD. INTERIM STATEMENTS OF CASH FLOWS (U.S. dollars in thousands) (Unaudited) Nine Months Ended September 30, Cash flows provided by operating activities: Net income $ 13,048 $ 92,289 Adjustments to reconcile net income to net cash provided by operating activities: Net realized losses on investments 1,534 2,484 Amortization of premium on debt maturities 2,101 2,252 Net realized and unrealized losses on derivative financial instruments 138,337 3,939 Net realized and unrealized losses on put option 20 - Accrued investment income (1,213 ) (1,252 ) Unpaid losses and loss adjustment expenses 6,930 7,839 Deferred premium revenue 80,921 98,613 Unpaid losses & loss adjustment expenses recoverable (153 ) (156 ) Deferred acquisition costs (15,728 ) (28 ,749 ) Amounts due from parent and affiliates 37 39,522 Accounts payable and accrued liabilities (1,116 ) (198 ) Amount due to parent and affiliates (1,227 ) (13,025 ) Funds withheld  15,859 Prepaid reinsurance premiums (35,137 ) 28,670 Reinsurance balances receivable (2,389 ) (22,354 ) Reinsurance balances payable 12,541 (11,096 ) Other assets 295 357 Total adjustments 185,753 122,705 Net cash provided by operating activities 198,801 214,994 Cash flows used in investing activities: Proceeds from sale of debt securities 60,144 1,224,175 Proceeds from maturity of debt securities and short-term investments 206,266 33,783 Net sales (purchases) of short-term investments 136,278 (30,465 ) Purchase of debt securities (776,504 ) (1,584,835 ) Net cash used in investing activities (373,816 ) (357,342 ) Cash flows provided by financing activities: Capital Contribution 225,000 190,983 Dividends paid on Series A redeemable preferred shares (17,677 ) (3,685 ) Net cash provided by financing activities 207,323 187,298 Increase in cash and cash equivalents 32,308 44,950 Cash and cash equivalents - beginning of year 86,528 22,256 Cash and cash equivalents - end of the period $ 118,836 $ 67,206 See Accompanying Notes to Interim Financial Statements. 5 XL FINANCIAL ASSURANCE LTD. NOTES TO INTERIM FINANCIAL STATEMENTS (Unaudited) 1. Organization and Business XL Financial Assurance Ltd. (the Company) was incorporated with limited liability under the Bermuda Companies Act 1981 on October 14, 1998 and is registered as a Class 3 insurer under The Insurance Act 1978, amendments thereto and related regulations (TheAct). Except for its preferred stock interests which are discussed below, through June 30, 2006, XL Financial Assurance Ltd. (theCompany) was a wholly owned subsidiary of XL Insurance (Bermuda) Ltd. (XLI), which is an indirect wholly owned subsidiary of XL Capital Ltd. ("XL Capital"), a public company whose shares are listed on the New York Stock Exchange. On March 17, 2006, XL Capital formed Security Capital Assurance Ltd. ("SCA"), a Bermuda based holding company, in anticipation of contributing its ownership interests in its financial guarantee insurance and financial guarantee reinsurance operating businesses to SCA and selling an interest therein to the public through an initial public offering of SCA common shares (the "IPO"). The contribution of such businesses to SCA occurred on July 1, 2006 and the IPO was consummated on August 4, 2006. The aforementioned operating businesses contributed to SCA by XL Capital consisted of: (i) XLCA and its wholly-owned subsidiary, XL Capital Assurance (U.K.) Limited ("XLCA-UK") and (ii) the Company. After the IPO, a secondary offering by XL Capital, the exercise of the underwriters' over-allotment option and restricted share awards to management of SCA, XL Capital's ownership of SCA's outstanding common shares immediately after the IPO represented approximately a 63% economic interest. In June 2007, XL Capital completed the sale of additional common shares of SCA from its holdings. Immediately after such sale XL Capitals ownership of SCAs common shares represented approximately a 46 percent voting and economic interest in SCA, adjusted for restricted share awards to the Companys employees and management outstanding as of such date. Prior to XL Capitals sale of its SCA common shares in June 2007 its voting interest in SCA was subject to limitations contained in SCAs bye-laws. The Companys preferred stock interests are owned by Financial Security Assurance Holdings Ltd. (FSAH), an entity which is otherwise not related to the Company, XL Capital or SCA. The Company is primarily engaged in the business of providing reinsurance of financial guarantees on asset-backed and municipal obligations underwritten by XLCA, XLI, and Financial Security Assurance Inc. (FSA), a New York domiciled financial guarantee insurance company, as well as other monoline and multiline insurance companies. FSA, through its parent and affiliates, own all of the Companys preferred shares, but otherwise is independent of the Company and XL Capital and its affiliates. Guarantees reinsured by the Company may be in the form of traditional financial guarantee insurance or credit default swaps. The Companys underwriting policy is to provide reinsurance of asset-backed and municipal obligations that would be of a lower investment-grade quality without the benefit of financial guarantee insurance. The asset-backed obligations reinsured by the Company are generally issued in structured transactions and are backed by pools of assets such as residential mortgage loans, consumer or trade receivables, securities or other assets having ascertainable cash flows or market value. The municipal obligations reinsured by the Company consist primarily of general obligation bonds that are supported by the issuers taxing power and of special revenue bonds and other special obligations of states and local governments that are supported by the issuers ability to impose and collect fees and charges for public services or specific projects. Substantially all the Companys reinsurance is written on a proportional basis. Accordingly, in the event of a payment default on a reinsured obligation, the Company is generally required to pay its proportionate share of the principal, interest or other such amounts due in accordance with the insured obligations original payment schedule or, at the ceding companies option, to pay such amounts on an accelerated basis. The Company conducts surveillance on its exposures to try and ensure early identification of any loss events. In addition, in the normal course of business, the Company seeks to reduce the loss that may arise from such events by retroceding certain levels of risks in various areas of exposure with other insurance enterprises or reinsurers. Pursuant to an agreement on April 5, 2006 with FSAH, the parent company of FSA, the Company restructured the terms of its Series A Redeemable Preferred Shares and changed its bye-laws accordingly. In accordance with the agreement, the participating dividend and redemption provisions of the preferred shares were eliminated, the stated value of the preferred shares held by FSAH was increased to $54.0 million, and the fixed dividend rate of the preferred shares was increased from 5.00% to 8.25% . On March 30, 2007, the Company paid an extraordinary dividend of $15.0 million on its Series A Redeemable Preferred Shares, and reduced the stated value of the remaining outstanding Series A Redeemable Preferred Shares by a corresponding amount (see note 6). 2. Basis of Presentation These unaudited interim financial statements have been prepared in conformity with U.S. generally accepted accounting principles(GAAP) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of management, these unaudited interim financial statements reflect all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation of financial position, results of operations and cash flows as of and for the periods presented. The results of operations for any interim period are not necessarily indicative of the results for a full year. The December 31, 2006 balance sheet included in these statements was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. These statements should be read in conjunction with the Companys December 31, 2006 audited financial statements and notes thereto filed with the Securities and Exchange Commission as an Exhibit to the SCAs Form 10-K for the year ended December 31, 2006. The preparation of financial statements in conformity with GAAP requires management 6 XL FINANCIAL ASSURANCE LTD. NOTES TO INTERIM FINANCIAL STATEMENTS (Unaudited) to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ materially from these estimates. 3. Derivative Financial Instruments The Company reinsures credit default swap contracts and certain other credit derivatives. Under the terms of its credit default swap contracts the Company is generally required to make payments to its counterparty in the event of specific credit events relating to assets referenced in the contracts after exhaustion of various first-loss protection levels. These credit events are contract-specific, but generally cover bankruptcy and failure to pay. These credit derivatives are not subject to collateral or margin requirements. Accordingly, the credit default swap contracts function like the guarantees of debt obligations that the Company provides in the form of reinsurance. Assets referenced in the Companys reinsured credit default swap in-force portfolio consist of structured pools of corporate obligations. Such pools were awarded investment-grade ratings at the deals inception. At September 30, 2007, on a net par basis, the notional amount outstanding of the Companys in-force reinsured credit default swap contracts was $40.9 billion ($38.7 billion net of reinsurance) and the weighted average term of the contracts in-force was 8.17 years. In addition, based upon such notional amount, as of September 30, 2007 approximately 95.7% of referenced assets underlying such in-force contracts were rated (based on Standard & Poors ratings) AAA, with the remaining 4.3% rated at or above investment-grade. The Companys policy is to hold its credit default swap contracts to maturity and not to trade such contracts to realize gains or losses from periodic market fluctuations. However, in certain circumstances, we may choose to terminate a credit derivative prior to maturity for risk management or other purposes (for example, upon a deterioration in underlying credit quality). With the exception of two transactions which occurred in 2004 and 2003, respectively, there have been no such terminations since the Companys inception. As derivative financial instruments, credit default swap contracts are required to be reported at fair value in accordance with GAAP, with changes in fair value during the period included in earnings. The principal drivers of the fair value of the Companys credit default swap contracts include: (i) general market credit spreads for the type(s) of assets referenced in credit default swap contracts, (ii) the specific quality and performance of the actual assets referenced in the contracts, (iii) the amount of subordination in the transaction before liability attaches, (iv) the quality of the asset manager of the transaction, if applicable, (v) other customized structural features of such contracts (e.g. terms, conditions, covenants), (vi) the rating agency capital charge for the transaction, and (vii) supply and demand factors, including the volume of new issuance and financial guarantee market penetration, as well as the level of competition in the marketplace. The fair value of the Companys in-force portfolio of reinsured credit default swap contracts represents management's estimate of the premium that would be required by a market participant to assume the risks in the Companys credit derivative portfolio as of the measurement date. Fair value is defined as the price at which an asset or a liability could be bought or transferred in a current transaction between willing parties. Fair value is determined based on quoted market prices, if available. If quoted market prices are not available, fair value is estimated based on the use of valuation techniques involving management judgment. There are no observable readily available quoted market prices for most of the Companys in-force guarantees under its credit default swap contracts since these contracts are generally not traded by market participants. Accordingly, the Companys estimate of the fair value of its in-force credit default swap contracts is based on the use of valuation techniques involving management judgment, which considers a number of factors, including : (i) credit price indices, published by non-affiliated financial institutions, for the type(s) of assets referenced in the Companys credit default swap contracts (both in terms of type of assets and their credit rating), (ii) estimates of rates of return that would be required by a counterparty to assume the risks in the Companys contracts in the current market environment, (iii) the quality of the specific assets referenced in the Companys credit default swap contracts at the measurement date, (iv) the market perception of risk associated with such asset classes, (v) the amount of subordination in the transactions before the Companys liability attaches relative to that required for similarly rated transactions in the current environment, (vi) the remaining average life of the transaction, and (vii) prices of guarantees executed by the Company in its retail market in proximity to the measurement date. Because it is the Companys policy to consider all available evidence in forming its best estimate of the fair value of the Companys credit default swaps, as new information becomes available the Company may consider new or different factors than those listed above and change its estimates in the future. The weight ascribed by management to the aforementioned factors in forming its best estimate of the fair value of the Companys reinsured credit default swap contracts may vary under changing circumstances. In periods prior to September 30, 2007, management principally considered price indices published by non-affiliated financial institutions in forming its best estimate of the fair value of the Companys reinsured credit default swap contracts. The fair value of the guarantee was determined by multiplying the percentage change in the applicable credit price index or indices applicable to the assets referenced in the credit default swap by the present value of the remaining expected future premiums to be received under the contract. Management concluded that results from this calculation represented a reasonable estimate of the fair value of the Companys credit default swap contracts at that time. In forming its best estimate of the fair value of the Companys reinsured credit default swap contracts as of September 30, 2007, however, management concluded that, for the majority of the Companys credit default swap contracts, limited reliance could be placed on published credit price indices because events and conditions in the credit markets associated with subprime mortgage collateral and corporate loans resulted in limited transaction activity in many financial instruments during the period (including collateralized debt obligations (CDOs) of high grade asset-backed securities, collateralized loan obligations, residential mortgage-backed securities, and CDOs of CDOs), causing financial institutions which publish the indices that management historically relied upon to estimate the fair value of the Companys credit derivatives either to refrain from updating such indices or base changes in the indices partly on judgments in regard to estimated price levels and not actual executed trades. In addition, evidence suggested that the limited price information available in the marketplace in regard to such instruments was influenced by trades resulting from margin calls and liquidity issues that are not part of the risks associated with the Companys business model or credit default swap contracts. Accordingly, managements estimate of the fair value of the Companys credit default swap contracts as of September 30, 2007 ascribed significant weight to managements judgments regarding rates of return that would be required by a counterparty to assume the risks in the Companys contracts in the current market environment. Managements judgment in regard to such rates of return considered all the factors discussed above. The Companys estimate of fair value for the aforementioned financial instruments as of September 30, 2007 was calculated by adjusting the present value of the expected remaining future net cash flows under such contracts (which are comprised of the remaining expected future premiums to be received under the contract, less estimated maintenance expenses and a provision for expected losses that will manifest in the future) to reflect managements best estimate of the rates of return, that would be required by a counterparty to assume the risks on such contracts. Present values of the cash flows referred to above were determined using a discount rate of 6.0%, which reflects the weighted average life of our in-force 7 XL FINANCIAL ASSURANCE LTD. NOTES TO INTERIM FINANCIAL STATEMENTS (Unaudited) credit default swaps and the corporate credit rating of the issuers/reinsurer of such contracts, XLCA and XLFA, respectively, at September 30, 2007. Because management views the credit derivative contracts that the Company reinsures as an extension of the Companys financial guarantee reinsurance business, management believes that the most meaningful presentation of these derivatives is to reflect: (i) fees that the Company receives from the reinsurance of such contracts in the line item caption in the statement of operations entitled net premiums earned, (ii) losses from actual and expected payments to counterparties under such contracts in the line item caption in the statement of operations entitled net losses and loss expenses and (iii) changes in the fair value of such instruments which are attributable to market factors in the line item caption in the statement of operations entitled net realized and unrealized losses on derivative financial instruments. The following tables present the amounts related to credit default swaps and other derivative financial instruments reflected in the accompanying interim financial statements as of and for the periods indicated: (Unaudited) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (U.S. dollars in thousands) Statements of Operations: Net premiums earned $ 10,384 $ 4,969 $ 24,805 $ 15,354 Net losses and loss expenses 1,400 131 2,818 1,012 Net realized and unrealized losses on derivative financial instruments (115,088 ) (2,838 ) (138,358 ) (5,903 ) (Unaudited) As of As of September 30, December 31, Balance Sheets: Assets Derivative assets $ 2,386 $ 11,148 Liabilities Unpaid losses and loss expenses 14,901 12,083 Derivative liabilities 134,280 4,685 8 XL FINANCIAL ASSURANCE LTD. NOTES TO INTERIM FINANCIAL STATEMENTS (Unaudited) The Company reinsures interest rate swaps indirectly as part of financial guarantee reinsurance of XLCA. The swap portion of these insurance contracts is required to be measured and recorded at fair value. The valuation methodology measures the change in expected loss. The expected loss is driven by the valuation of the underlying derivative; the default probability of the underlying obligor and the expected recovery rate on the underlying asset class. 4. Recent Accounting Pronouncements and Developments Proposed Statement of Financial Accounting Standards (SFAS), Accounting for Financial Guarantee Insurance Contracts On April 18, 2007, the Financial Accounting Standards Board (FASB) issued Proposed SFAS, Accounting for Financial Guarantee Insurance Contracts - an interpretation of FASB Statement No. 60 (SFAS 60). This proposed Statement would clarify how SFAS 60, (Accounting and Reporting by Insurance Enterprises), applies to financial guarantee insurance contracts. This proposed Statement, among other things, would change current industry practices with respect to the recognition of premium revenue and claim liabilities. In addition, this proposed Statement would require that the measurement of the initial deferred premium revenue (liability) be the present value of the contractual premium due pursuant to the terms of the financial guarantee insurance contract, thereby changing current industry accounting practice with respect to insurance contracts priced on an installment basis by requiring that the present value of all contractual premiums due under such contracts, currently or in the future, be recorded on the companys balance sheet as premiums receivable. Under current industry practice such premiums are not reflected on the balance sheet. In regard to premium revenue recognition, the proposed Statement provides for premium to be recognized as revenue, for both upfront and installment paying policies, in proportion to the insured contractual principal and interest payments made by the issuer of the insured financial obligation, rather than being recognized over the term of each maturity for upfront premium paying policies, or over the installment period for installment premium paying policies. This change would generally result in a volatile revenue recognition pattern over the life of the insured obligation as premium would only be recognized as the insured obligations principal or interest is paid.
